DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 15 August 2022 in which claims 1-3, 5-9 are currently pending and claim 4 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 19 May 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc S. Kaufman on 23 August 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A packet forwarding path determining method, wherein the method comprises:
generating, by a first device, a first measurement packet based on a received data packet, the first measurement packet including link resource indication information, wherein the received data packet includes a source address of a source device from which the received data packet was received and a target address, wherein the link resource indication information is configured to indicate each node on a forwarding path of the first measurement packet to perform local link resource measurement, and wherein the link resource indication information specifies at least one requirement that must be met by a link for sending the received data packet; and
sending, by the first device, the first measurement packet to a target device having the target address.

2. (Original) The method according to claim 1, wherein the first measurement packet further includes link resource information of the first device.

3. (Original) The method according to claim 1, wherein the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information.

4. (Cancelled) 

5. (Currently Amended) A packet forwarding path determining method, wherein the method comprises:
receiving, by a second device, a first measurement packet that is based on a received data packet, the first measurement packet including link resource indication information, wherein the first measurement packet includes a source address of a source device from which the received data packet was received and a target address, wherein the link resource indication information is configured to indicate the second device to perform local link resource measurement and wherein the link resource indication information specifies at least one requirement that must be met by a link for sending the received data packet;
measuring, by the second device, local link resource information according to the link resource indication information; and
sending, by the second device, the first measurement packet including the local link resource information measured by the second device to a target device having the target address.

6. (Original) The method according to claim 5, wherein the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information.

7. (Currently Amended) A packet forwarding path determining method, wherein the method comprises:
receiving, by a third device, a first measurement packet that is based on a received data packet, the first measurement packet including link resource indication information and local link resource information measured by each node on a forwarding path of the first measurement packet, wherein the first measurement packet includes a source address of a source device from which the received data packet was received and a target address, wherein the link resource indication information is configured to indicate the third device to perform local link resource measurement and wherein the link resource indication information specifies at least one requirement that must be met by a link for sending the received data packet;
determining, by the third device, a packet forwarding path according to the link resource indication information, and the local link resource information measured by each node on the forwarding path of the first measurement packet; and
sending, by the third device, information about the path to a target device having the target address.

8. (Original) The method according to claim 7, wherein the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information.

9. (Previously Presented) The method according to claim 7, wherein sending, by the third device, the information about the path comprises:
sending, by the third device, the information about the path through a control channel or a data channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	08/23/2022